Citation Nr: 0529718	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  05-19 368 	)	DATE
	)
)


THE ISSUE

Whether an October 1, 2004, decision of the Board of 
Veterans' Appeals (Board) that denied an effective date 
earlier than September 17, 1998, for the grant of service 
connection for bipolar disorder with post-traumatic stress 
disorder should be revised or reversed on the bases of clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




FINDINGS OF FACT

1.  The veteran served on active duty from September 1961 to 
September 1964.

2.  On October 21, 2005, the Board was notified by the 
veteran's representative that the veteran died on October [redacted], 
2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this motion.  
38 U.S.C.A. §§ 5109A, 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
motion.  As a matter of law, veterans' claims for CUE in a 
prior Board decision do not survive their deaths.  Haines v. 
West, 154 F.3d 1298, 1302 (Fed. Cir. 1998); Also see 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This motion has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 5109A, 7104(a) (West 2002); Haines, supra; see 38 C.F.R. 
§ 20.1302 (2004); 



In reaching this determination, the Board intimates no 
opinion as to the merits of this motion to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The motion is dismissed.



		
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


